Citation Nr: 1626770	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from July 1986 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded the Veteran's claim in August 2015.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A hypertension disability was not manifest in service, did not manifest within one year of separation from service, and is not otherwise related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

In service connection claims, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in July 2013, with an addendum in September 2015.  As will be discussed in greater detail below, the examiner's opinions in the September 2015 addendum were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and examination.  The Board, therefore, finds the September 2015 VA examination report addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Based on the September 2015 examination report addendum and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his current hypertension disability was incurred in service or within one years of separation from service.

The Veteran's service treatment records include July 1986 testing prior to entry into service, at which time his blood pressure readings were 170/94, 150/80, 122/80, and 130/88 on repeat testing.  In November 1986, the Veteran's blood pressure was 150/80.  In July 1987 a blood pressure reading was 140/80 and two days later it was 136/87.  In August 1987, his blood pressure was 126/80.  In November 1987, the Veteran was admitted to the hospital for alcohol dependence, at which time his blood pressure was 150/104.  In January 1988, it was 130/70 and 144/88.  In May 1988, the Veteran's blood pressure was 140/88, which the next day it was 136/82.  In May 1989, it was 150/90 and 144/86 during treatment for injury to the right leg and the Veteran was scheduled for a follow-up in five days for his blood pressure.  In June 1989, the Veteran's blood pressure was noted to be elevated at 158/92, but a recheck was 146/82.  The Veteran acknowledged that high blood pressure ran in his family.  Later that day, another blood pressure check showed readings of 136/98.  Later that month during treatment for left ear pain, his blood pressure was 120/89.  In November 1989 his blood pressure was initially 160/100, but on re-check it was 120/88.  In April 1990, the Veteran's blood pressure was measured as 116/82, during treatment for viral gastroenteritis.  In June 1990, the Veteran's blood pressure was 128/88.  A June 1990 Report of Medical Examination included a blood pressure reading of 120/70.  In a contemporaneous Report of Medical History, the Veteran also denied a history of high or low blood pressure.  In September 1990, his blood pressure was 120/90 and later 140/100.  The Veteran indicated that his blood pressure had always been high and that his brother also had high blood pressure of unknown origin.  The Veteran's blood pressure in July 1992 was 118/86.  In multiple dental health questionnaires, the last being in May 1992, the Veteran denied a history of hypertension.  The Veteran denied a history of high or low blood pressure in his Report of Medical History at separation and described his health as excellent and stated that he was not taking any medication.  His blood pressure was 135/85 on this separation Report of Medical Examination.  

A November 1994 private treatment record included the Veteran's denial of a past history of hypertension.  On examination, his blood pressure was 138/88.  At that time, the assessment of the Veteran's medical condition did not include a finding of hypertension.  In November 1996, the Veteran's blood pressure was 150/80 during treatment for left ankle pain, swelling, and numbness.  Later in November 1996, during specialist treatment for his left ankle problems, the Veteran's blood pressure was recorded as 130/70 in the right arm and 140/90 in the left arm.  No finding of hypertension was made.  In July 1997, the Veteran again denied a history of hypertension.  At that time, his blood pressure was 120/84.  In February 1998, his blood pressure was 118/80.  The Veteran had a blood pressure reading of 140/100 in February 2002.  In September 2003, his blood pressure was 126/80.  In October 2004, the Veteran's blood pressure was measured as 130/80.  

In April 2005, the Veteran was noted to have labile blood pressure, as his current reading was 170/90 and in October 2004 it had been 126/80.  He was instructed to check his blood pressure at home for two weeks.  Two weeks later in April 2005 the Veteran returned.  On re-check of his blood pressure, it was 147/74 and 183/96.  The assessment was hypertension versus labile.  He was instructed to check his blood pressure at home and call with the results.  By July 2005, the Veteran's diagnosis was hypertension and he was on medication and continued to check his blood pressure at home.  In September 2005, however, the assessment was a history of labile blood pressure and to check blood pressure levels for two to three weeks.  Private treatment records from April 2008 and onward with a new treatment provider include diagnoses of hypertension.  

In a September 2008 statement, the Veteran indicated that he had been on medication for high blood pressure since 1994.  In a February 2009 statement, the Veteran described how in 1986, prior to enlistment, medical personnel became concerned after taking his blood pressure and led to him lying on a gurney for over five hours with blood pressure readings being taken at intervals.  Eventually he was allowed to continue the enlistment process.  During service, every time his blood pressure was taken medical personnel would express concern, but never prescribed medication.  At his separation examination, the Veteran's blood pressure was a matter of concern and the examining physician instructed him to see a physician as soon as possible regarding his blood pressure.  The Veteran did as directed and was diagnosed with high blood pressure and prescribed medication.  He had been on continuous medication for the blood pressure problems since that time.  In his January 2011 substantive appeal, the Veteran stated that he had been on continuous oral medication for high blood pressure "since separation from active duty."

The Veteran was afforded a VA examination in June 2013.  The examiner noted review of the claims file.  The Veteran stated that he believed he had been diagnosed with hypertension in approximately 1993 after his discharge from service and had been taking medication for the hypertension since that time.  The examiner concluded that it was less likely than not that the hypertension was incurred in or caused by service.  The rationale was that the service treatment records indicated isolated incidents of elevated blood pressure readings with no diagnosis of hypertension.  The February 1993 separation examination indicated that the Veteran was in good health with no medical problems and on no medication.  The examiner also noted the November 1994 private treatment record showing a blood pressure of 138/88, but no diagnosis of hypertension in the assessment section of the record.  In addition, the examiner opined that the hypertension clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its normal progression by service.  The rationale was that there was no indication of a diagnosis of hypertension prior to entrance into service, but there was a notation of a family history of hypertension and there were indications of elevated blood pressure readings prior to entrance into service.  The examiner indicated that if there was a diagnosis of hypertension prior to entry into service that it was not aggravated beyond its normal progression by service.  The Veteran's blood pressure readings averaged 134/83 in 1996, 134/82 in 1997, 133/81 in 1988, 139/90 in 1989, 116/82 in 1991, and 118/86 in 1992.  This trend was consistent with blood pressure readings improving during service and, although there were readings above 120/80 mm Hg, his readings were not consistent with a diagnosis of hypertension during service with normal blood pressure readings in 1991 and 1992.

The Board found the examiner's opinion internally inconsistent and remanded the claim for an addendum opinion.  In a September 2015 addendum, the examiner indicated that there was not clear and unmistakable evidence that the Veteran entered service with hypertension.  Instead, she concluded that it was less likely than not that the hypertension was in any way causally or etiologically related to service, to include the elevated blood pressure readings during service, or that hypertension manifested within a year of discharge from service.  The rationale was that the average blood pressure during service was consistently below 140/90 and hypertension was a common disorder affecting a significant percentage of the population.  The definition of hypertension (not elevated blood pressure readings) was based on the American Joint National Committee on Prevention, Detection, Evaluation, and Treatment of high blood pressure (JNC-7).  Pursuant to those guidelines, it would not be considered "high blood pressure" unless the readings were greater than 140 mm Hg systolic or greater than 90 mm Hg diastolic.  Even with revised treatment thresholds noted in the JNC-8, the diagnosis guidelines remained the same.  The Veteran's blood pressure readings did not meet the guidelines to support a diagnosis of hypertension while on active duty or within one year of his discharge from active duty.

As an initial matter, the Board notes the findings of the June 2013 VA examination report that there was clear and unmistakable evidence that the Veteran's hypertension pre-existed service.  That said, given the clarification of the examiner in the September 2015 addendum and the other evidence of record, the Board will presume that the Veteran entered service in sound condition and did not have hypertension at that time.  38 U.S.C.A. § 1111  (West 2014).

The Veteran has a current diagnosis of hypertension.  The critical question is whether the current hypertension was incurred in service, within one year of separation from service, or is otherwise related to service.  For the reasons discussed below, the Board concludes that it is not.

In reaching that conclusion, the Board finds the September 2015 VA examination report addendum of significant probative value.  The examiner's opinions were based on a prior interview of the Veteran, his reported medical history, review of the medical evidence of record, and examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that there was not clear and unmistakable evidence that a hypertension disability pre-existed the Veteran's service.  Moreover, the examiner concluded that it was less likely than not that the Veteran's hypertension was causally related to his active service and that he did not develop hypertension within one year of separation from service.  The examiner's rationale was that the Veteran's in-service blood pressure readings did not support a diagnosis of hypertension, nor did the readings within one year of separation from service.  The examiner's conclusions are fully explained and consistent with the evidence of record.

The Board acknowledges the Veteran's reports that he was diagnosed with hypertension and started on medication within one year of separation from service.  Moreover, the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Board finds the Veteran's contentions of a diagnosis of hypertension within one year of service less than credible.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the timing of his diagnosis of hypertension are inconsistent with the objective medical and lay evidence of record.

Specifically, the post-service medical records clearly document that a diagnosis of hypertension was not made until 2005, multiple decades after service.  Indeed, the initial private treatment records from November 1994 include the Veteran's explicit denials of a history of hypertension and do not identify the disability at that time or provide medication for elevated blood pressure.  As noted above, the Veteran continued to deny a history of hypertension for years after service, which is supported by the medical evidence of record.  As such, the Board finds the Veteran's current representations outweighed by the more contemporaneous medical and lay evidence of record.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran had hypertension incurred within one year of separation from service.  Rather, there is extensive lay and medical evidence denying the existence of such a disability for many years after service.  The Veteran was diagnosed with hyperlipidemia (or elevated blood lipid levels) shortly after separation from service and was prescribed medication for this problem and that might possibly explain the Veteran's confusion.  Regardless of whether the Veteran is purposely mischaracterizing the events shortly after separation from service or unintentionally doing so, the ultimate conclusion is that any current statements regarding the incurrence of a hypertension disability with prescribed medication within one year of separation from service are not credible evidence.

Hypertension is a chronic disease and the provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, elevated blood pressure readings were recorded during service.  However, hypertension was not "noted" during service and no professional has established that he had characteristic manifestations sufficient to identify the disease process during service or within one year of separation.  (Rather, recently it was determined that he did not have hypertension during service.)  Thus the existence of hypertension during the applicable time frame may be legitimately questioned.  We conclude that the more probative evidence established that he did not have hypertension during service and the varying readings establish that he did not have continuity of symptomatology.  His assertions of continuity are inconsistent with the more objective record and are not credible. 

Finally, the Board has considered the Veteran's general assertions that his current hypertension is related to his military service.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the VA opinion is far more detailed and was prepared by a skilled neutral professional.  In light of the foregoing, the Board affords far greater probative weight to the findings of the VA examiner, based on her greater level of medical education, training, and experience.

In conclusion, the most probative evidence of record indicates that the Veteran's current hypertension disability was not incurred as a result of service, was not manifest within one year of separation, is not otherwise shown to be related to service.  As discussed, the Board finds the September 2015 VA examination report addendum of significantly greater probative value than the Veteran's lay statements.  The Board does not find the Veteran's current assertions of a diagnosis of hypertension within one year of separation from service to be credible.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


